Citation Nr: 0738664	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  03-24 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for grand mal seizures.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel 


INTRODUCTION

The veteran served on active duty from January 1977 to 
October 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from April and August 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In March 2005, the veteran 
testified before the undersigned Acting Veterans Law Judge 
during a video conference hearing at the RO.  A transcript of 
this hearing is of record.  In August 2006, the Board 
remanded the matter for additional procedural and evidentiary 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In a March 2005 hearing before the Board, the veteran 
testified that he had been receiving VA treatment for his 
service-connected seizure disability at the Charleston, South 
Carolina VA Hospital (VAH).  He also indicated that he had an 
appointment scheduled for April 2005.  The Board notes that 
the August 2006 Remand directed the RO to obtain all the 
veteran's outstanding VA treatment records pursuant to VA's 
duty to assist the veteran, as required by 38 U.S.C.A. 
§ 5103A(a),(b),(c) and 38 C.F.R. § 3.159(c)(2).

Thereafter, the RO obtained VA treatment records dated from 
May 2006 to March 2007.  There is no indication that records 
dated prior to May 2006 were requested.

Under Stegall v. West, 11 Vet. App. 268 (1998), a remand by 
the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand orders.  

The Board regrets any further delay in this matter.  However, 
for the reason noted above, the case is REMANDED for the 
following action:

1.  The RO should obtain complete and 
current treatment records for the veteran 
from the Charleston, South Carolina VAH.  
In particular, the RO should obtain 
records from 2003 and 2005, as discussed 
by the veteran during the March 2005 
hearing before the Board.  If no such 
records exist, this fact should be so 
noted for the record.

2.  Thereafter, the RO should complete 
any additional development warranted, to 
include scheduling the veteran for a 
neurological examination to determine the 
nature and extent of the service-
connected seizures, if deemed necessary.  

3.  Then, the RO should readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority.  

If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue to the veteran and 
his representative a Supplemental 
Statement of the Case and afford them the 
appropriate opportunity for response 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

